Citation Nr: 0807980	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  95-18 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to an original compensable disability rating 
for residuals of lacerations of the tips of the fourth and 
fifth fingers on the right hand, for the period on and after 
July 16, 1999.

2.  Entitlement to an original compensable disability rating 
for residuals of a left hand injury, for the period on and 
after July 16, 1999.

3.  Entitlement to the assignment of a compensable disability 
rating based on multiple noncompensable service connected 
disabilities, for the period on and after July 16, 1999.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney-
at-Law



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from December 1957 to June 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April and November 1994 rating 
determinations of the Department of Veterans Affairs (VA) 
Regional Office (RO) located in Fort Harrison, Montana.  The 
April 1994 rating decision found that there was clear and 
unmistakable error in a January 1988 rating decision which 
denied service connection for a right hand injury, and 
granted service connection for scars, residual of laceration, 
right little and right ring fingers (major), with a 
noncompensable evaluation, effective in November 1987.

The November 1994 rating decision granted service connection 
for a left hand injury, with a noncompensable evaluation, 
effective in December 1992, denied an increased evaluation 
for residuals of laceration of the ring and little fingers of 
the right hand, and denied entitlement to a 10 percent 
evaluation based on multiple, noncompensable service 
connected disabilities.

In August and October 1995, the veteran testified before a 
local hearing officer at the RO.  

In December 1998, the Board denied a claim of entitlement to 
service connection for bilateral hearing loss and remanded 
the claims of entitlement to increased (compensable) 
evaluations for residuals of laceration, tip of right fourth 
and fifth fingers, and residuals of a left hand injury as 
well as the claim of entitlement to a 10 percent rating for 
multiple noncompensable service connected disabilities under 
38 C.F.R. § 3.324.

During the course of the appeal, the Boise, Idaho, RO assumed 
jurisdiction of the claim.  

In a June 2001 decision, the Board granted a 10 percent 
evaluation for residuals of laceration injury to the fourth 
and fifth fingers on the right hand, for the period from 
November 3, 1987 to July 15, 1999, and denied a compensable 
rating thereafter.  The Board also granted a 10 percent 
evaluation for left hand injury residuals from December 8, 
1992, to July 15, 1999, and thereafter denied a compensable 
rating.  The Board further denied a 10 percent evaluation 
based on multiple noncompensable service-connected 
disabilities for the period from July 16, 1999.

The veteran appealed the June 2001 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a January 2003 Joint Motion for Remand it was requested 
that the portions of the June 2001 Board decision which 
denied entitlement to compensable evaluations for lacerations 
of the tip of the right fourth and fifth fingers and 
residuals of a left hand injury and entitlement to a 10 
percent evaluation under 38 C.F.R. § 3.324 based upon 
multiple noncompensable service connected disabilities be 
vacated and remanded.  In January 2003, the Court granted the 
motion.

In December 2003, the Board remanded the issues on appeal for 
further development.  

In July 2004, the Board denied entitlement to compensable 
disability ratings for the service-connected right and left 
hand disabilities for the period on and after July 16, 1999, 
and denied entitlement to compensation under 38 C.F.R. 
§ 3.324 for multiple noncompensable service connected 
disabilities for the period on and after July 16, 1999.

The veteran again appealed to the Court.  In a January 2006 
Joint Motion for Remand it was requested that the July 2004 
Board decision be vacated and remanded.  In January 2006, the 
Court granted the motion.

In conjunction with Court order, the Board again remanded 
this matter for additional development in March 2007.  The 
Board observed that in the Joint Motion it was noted that the 
veteran underwent a VA examination in February 2004, at which 
time he complained of pain in the knuckles of both hands, 
problems with gripping, and sensory difficulties.  The VA 
examiner concluded that the veteran had moderate disability 
of both hands due to sensory loss.  He stated that the most 
likely cause of this sensory neuropathy was alcohol abuse.  
The examiner also noted that the veteran's complaints of 
knuckle pain were more typical of arthritic changes; however, 
there was no opinion as to whether such arthritic changes 
could be related to the service-connected disabilities.  The 
Board observed that the basis for the Joint Motion was that 
the veteran should be afforded a VA examination to determine 
whether arthritis was related to the service-connected hand 
disabilities.

The Board also indicated that in her most recent brief to the 
Court, the veteran's attorney argued that there remained an 
unadjudicated claim for service connection for total right 
hand disability.

In her January 2007 argument to the Board, the veteran's 
attorney stated that the veteran was claiming service 
connection for his "total right and total left hands."  The 
Board noted that service connection has been established for 
residuals of the left hand injury (thus encompassing the 
total hand), but as to the right hand, service connection has 
only been established for residuals of laceration to the 
right fourth and fifth fingers.  The Board observed that the 
January 1988 rating decision denied service connection for a 
right hand injury, to include the 4th and 5th fingers and a 
broken tip of the middle finger.  The Board further indicated 
that the April 1994 rating decision, which found that the 
January 1988 rating decision was clearly and unmistakably 
erroneous, granted service connection and assigned a 
noncompensable evaluation for residuals of laceration to the 
right ring and little fingers, however, service connection 
has not been established for the broken tip of the right 
middle finger.

The Board noted that the veteran did not timely appeal the 
denial of service connection for a broken tip of the right 
middle finger.  As such, the Board construed the March 1997 
statement from the veteran to include a request to reopen a 
claim of entitlement to service connection for a broken tip 
of the right middle finger.  The Board referred the matter to 
the RO for appropriate action.

The Board found that the claim of entitlement to service 
connection for a right hand disability, to include arthritis, 
was inextricably intertwined with the claim of entitlement to 
a compensable evaluation for laceration residuals to the 
right fourth and fifth fingers, and that a Board decision at 
this time would be premature.  The Board also noted that in 
her brief to the Court the veteran's attorney had argued that 
there were outstanding treatment records from Dr. Galen and 
the Kaiser Foundation.

The Board asked the veteran to provide releases to obtain any 
outstanding records of treatment for hand disabilities from 
Dr. Galen or the Kaiser foundation.  The Board also requested 
that the veteran be scheduled for a VA examination of the 
hands.  The examiner was asked to describe any current right 
and left hand disabilities, including arthritis.  He was also 
requested to render an opinion as to whether it was at least 
as likely as not (50 percent probability or more) that any 
right hand disabilities began in service or were otherwise 
the result of a disease or injury in service.  The examiner 
was further asked to specifically indicate whether any 
arthritis in the right and left hands was at least as likely 
as not related to, caused, or aggravated by service connected 
disabilities.  The examiner was also requested to render an 
opinion as to whether the service-connected hand disabilities 
would cause interference with normal employability.

The Board indicated that after completion of the above 
development, the RO was to adjudicate the claim of 
entitlement to service connection for a right hand 
disability, to include arthritis.  The Board stated that the 
veteran and his attorney were to be reminded that to obtain 
appellate review of any issue not currently in appellate 
status, a timely appeal had to be perfected.  

In April 2007, the veteran was afforded the requested 
examination.  

In September 2007, the RO denied the claim of entitlement to 
service connection for a right hand injury, fracture middle 
finger.  The veteran was informed of the decision later that 
month and has not appealed the decision to date.  Thus, this 
issue is not before the Board.  

The appeal is remanded to the RO via the VA Appeals 
Management Center.  The veteran and his representative will 
be advised if further action is required on their parts.


REMAND

As noted above, the Board's previous remand requested 
opinions as to whether current arthritis was a residual of 
the service connected finger injuries and an opinion as to 
whether the service connected disabilities caused 
interference with employment.  The remand also instructed 
that the examiner should provide rationales for these 
opinions.  The examiner provided the requested opinions, but 
did not provide rationales.  A remand by the Board confers on 
an appellant the right to VA compliance with the terms of the 
remand order and imposes on the Secretary a concomitant duty 
to ensure compliance with those terms.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).  In Stegall the Court held that 
"where . . . the remand orders of the Board . . . are not 
complied with, the Board itself errs in failing to insure 
compliance."  Id.

The Joint Motion strongly implied that any pending claim for 
service connection would be inextricably intertwined with the 
claim for compensation under 38 C.F.R. § 3.324 (2007).  The 
Joint Motion indicated that there was pending claim for 
service connection for disability for "total right hand 
disability."  The veteran's attorney made a similar argument 
in a brief to the Court.  The Board remand instructed that 
the claim for service connection for a disability of the 
right hand, including arthritis.  The RO addressed the issue 
of whether new and material evidence had been submitted to 
reopen the claim for service connection for residuals of a 
fracture of the right middle finger, but has not addressed 
the issue of entitlement to service connection for arthritis 
or "total right hand disability."

Accordingly, this case is REMANDED for the following:

1.  The examiner who provided the April 
2007, VA examination should review the 
claims folders and provide rationales for 
the opinions that the arthritis in the 
fingers of both hands was related to the 
aging process, rather than to the service 
connected injuries; and for the opinion 
that the service connected disabilities 
would not cause significant interference 
with employment.

2.  If the examiner is not available, 
another physician may review the claims 
folder and provide opinions with 
rationales as to whether any current 
arthritis of the hands is at least as 
likely as not (50 percent probability or 
more) that any current arthritis of 
either hand began in service or is 
otherwise the result of a disease or 
injury in service; and as to whether the 
service connected disabilities would 
cause interference with normal 
employability.

3.  The agency of original jurisdiction 
should adjudicate the claim for service 
connection for a disability of the right 
hand, including arthritis, claimed as a 
total right hand disability.

4.  If any claim on appeal remains 
denied, a supplemental statement of the 
case should be issued, before the case is 
returned to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).





